UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
ACHRAF SALIM ABDESSALAM,                   )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 06-cv-1761 (ESH)
                                           )
GEORGE W. BUSH et al.,                     )
                                           )
                        Defendants.        )
__________________________________________)


                                                ORDER

        Based on a status hearing held on January 27, 2009, and for the reasons stated in open

court, it is hereby

        ORDERED that the Court’s December 19, 2009 Order is amended. The phrase “or any

evidence within its actual knowledge” is deleted from section 3 of the Court’s Order. It is further

        ORDERED that the Court adopts sections II.A – II.C of Judge Hogan’s Case

Management Order. It is further

        ORDERED that the government is ordered to disclose all exculpatory evidence on or

before February 2, 2009. It is further

        ORDERED that petitioner shall file, on or before February 13, 2009, a brief in support of

judgment on the record, accompanied by a factual response statement that either admits or

controverts each fact identified by the government’s statement of material facts as one to which

there is a genuine dispute. The factual response shall cite to the specific portions of the record

that support the party’s contention that a fact is disputed. The brief shall not exceed 35 pages,

excluding the factual response. It is further
        ORDERED that the government shall file its opposition on or before February 27, 2009.

The opposition brief shall not exceed 25 pages. It is further

        ORDERED that a hearing on the petitioner’s motion for judgment on the record is

scheduled for March 4, 2009, at 2:00 P.M. in Courtroom 15. Petitioner shall be permitted to

attend the hearing via satellite.

        SO ORDERED.



                                             _________/s/______________
                                             ELLEN SEGAL HUVELLE
                                             United States District Judge


Date: January 27, 2009